DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 7/28/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Application
In response to Office action mailed 09/03/2020 (“09-03-20 OA”), applicant has added claims 15-16.
Claim(s) 1-16 are pending examination.
Response to Arguments
Applicant's arguments, see Remarks, see 12/01/2020 Remarks, with respect to the rejection of claim(s) 1, 4-8 and 12 under 35 USC 102/103 have been fully considered but they are not persuasive.
(1) Applicant argues that Kim does not teach the claimed limitation of "a first end of the isolated dam overlaps the first connection unit and a second end of the isolated dam that opposes the first end overlaps the second connection unit" (see pages 9-16 of 12/01/2020 Remarks).
To further clarify how Kim teaches the aforementioned claim limitation, please see the modified mark-up of Fig. 1 provided below. 

    PNG
    media_image1.png
    295
    622
    media_image1.png
    Greyscale

Claim 1, as currently written, only requires a first end (annotated “1st end” in Fig. 1 above) of the isolated dam 51a, 53a to overlap the first connection unit 12a (as noted in the Examiner’s annotated left circle) and a second end (annotated “2nd end” in Fig. 1 above) of the isolated dam that opposes the first end (right side as opposed to the left side) overlaps the second connection unit (see Fig. 1 below); which as depicted above Kim teaches. Should Applicant feel the positioning of the isolated dam overlap be a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (PG Pub 2017/0033312; hereinafter Kim).

    PNG
    media_image2.png
    503
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    614
    537
    media_image3.png
    Greyscale

Regarding claim 1, refer to Fig. 1 through Fig. 4 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches a display device 1000, comprising: 
a substrate 100 comprising a display area DA, a peripheral area disposed at a periphery of the display area (see Fig. 1), and a pad area PAD disposed in the peripheral area (see Fig. 1); 

a second voltage line 20,22 disposed at other sides (left and right) of the display area (see Fig. 1); and 
an isolated dam (bottom portion of 51b, 53b; see Fig. 5) disposed between the display area and the pad area (see Fig. 1), wherein the first voltage line comprises a first main voltage line 10a and a first connection unit 12a, wherein the first connection unit protrudes from the first main voltage line and extends toward the pad area (see Fig. 1), wherein the second voltage line comprises a second main voltage line 20 and a second connection unit 22, wherein the second connection unit protrudes from the second main voltage line and extends toward the pad area (see Fig. 1), wherein the isolated dam extends substantially parallel to the first main voltage line (see Fig. 2), and wherein the isolated dam is disposed between the first connection unit and the second connection unit (see Fig. 1 and Fig. 2); a first end of the isolated dam overlaps the first connection unit, and a second end of the isolated dam that opposes the first end overlaps the second connection unit (see Fig. 1 above).
Regarding claim 4, refer to Fig. 1 through Fig. 4 (Examiner’s mark-up of Fig. 1 and Fig. 3 provided above), Kim teaches a thin film transistor TFT disposed in the display area (see Fig. 3); a display element 200 electrically connected to the thin film transistor (para [0080-0082]); a planarization insulating layer 250 disposed between the thin film transistor and the display element (see Fig. 3); a first dam 53a disposed in the peripheral area; and a second dam 51a disposed in the peripheral area, wherein the first dam and the second dam are separate from the planarization insulating layer (see 
Regarding claim 5, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches wherein the isolated dam (bottom portion of 51b, 53b; see Fig. 5) is disposed below the first dam (top portion of 51b) and the second dam (top portion of 53b).
Regarding claim 6, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches a thin film transistor TFT disposed in the display area DA; a display element 200 electrically connected to the thin film transistor (see cited figures); an encapsulation layer 330b sealing the display element (see Fig. 3); and an inorganic protection layer 310b disposed between the isolated dam (bottom portion of 51b, 53b; see Fig. 5) and the encapsulation layer (see Fig. 3).
Regarding claim 7, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches the encapsulation layer 330b comprises: a first inorganic encapsulation layer 310b, an organic encapsulation layer 330a, and a second inorganic encapsulation layer 310a consecutively stacked (see Fig. 5), wherein the first inorganic encapsulation layer directly contacts the inorganic protection layer at a position at which the first inorganic encapsulation layer overlaps the isolated dam (see Fig. 5).
Regarding claim 8, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches the display area DA further 
Regarding claim 12, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches a thin film transistor TFT disposed in the display area DA (see Fig. 1 and Fig.5); 
a display element 200 electrically connected to the thin film transistor (see cited figures); a planarization insulating layer 250 disposed between the thin film transistor and the display element 200 (see Fig. 5); a first dam (top portion of 51b) disposed in the peripheral area (see Fig. 1 and Fig. 5); and a second dam (top portion of 53b) disposed in the peripheral area (see Fig. 1 and Fig. 5), wherein the first dam and the second dam are separate from the planarization insulating layer (see cited figures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Zhang et al. (PG Pub 2016/0293884; hereinafter Zhang).
Regarding claim 2, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches the island dam (bottom portion of 51b, 53b; see Fig. 5), he does not explicitly teach the “island dam is disposed on a layer lower than the first voltage line and the second voltage line.”

    PNG
    media_image4.png
    437
    787
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 8C-provided above, Zhang teaches a display device (title and para [0057]) comprising: an island dam 810 (para [0060]; “crack stop structure”); wherein a first end of the isolated dam overlaps the first connection unit, and a second end of the isolated dam that opposes the first end overlaps the second connection unit.”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the island dam’s of Kim to be placed directly on the substrate, as taught by Zhang, “to help prevent propagation of cracks and other defects along the edge of the display” (Abstract).
Note: by placing the island dam(s) of Kim directly on the substrate, instead of on the gate insulating layer the claimed limitation of the Island dam being lower than the first voltage line and the second voltage line would subsequently be taught
3.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Ko et al. (PG Pub 2014/0302627; hereinafter Ko).
Regarding claim 13, refer to Fig. 1, Fig. 2, Fig. 4 and Fig. 5 (Examiner’s mark-up of Fig. 1 and Fig. 5 provided above), Kim teaches a thin film transistor TFT in the display area DA, and a display element 200 electrically in contact with the thin film transistor (see cited figures), wherein the display element further comprises a pixel electrode 281, an opposite electrode 285 located to face the pixel electrode (see Fig. 2), and an intermediate layer 283 located between the pixel electrode and the opposite electrode (see Fig. 2), the intermediate layer including an emission layer (para [0094]), he does not explicitly teach” the emission layer includes a quantum dot material.
In the same field of endeavor, refer to Fig, 1, Fig. and Fog. 5, Ko teaches a light emitting device (title) comprising: an emission layer 250 (para [0090]); wherein the light emission layer includes a quantum dot material 100 (para [0090]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the emission layer of the combined invention comprise a quantum dot material, as taught by Ko, thereby providing an (OLED) device capable of ensuring high luminance and current efficiency with low current density (para [0005]).
Regarding claim 14, refer to the figures cited above, in the combination of Kim and Ko, Ko teaches the quantum dot material 100 comprises a core and a shell covering the core (para [0005]), and the core includes a material selected from among .
Allowable Subject Matter
4.	Claims 3, 9-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 3 is fully incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, a bending area disposed between the display area and the pad area, wherein an inorganic insulating layer stacked on the substrate comprises a groove formed at a position corresponding to the bending area, and an organic material layer is disposed in the groove, wherein the isolated dam comprises a same material as the organic material layer.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 6 or (ii) claim 9 and intervening claim 6 are fully incorporated into the base claim 1.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other a planarization insulating layer disposed between the thin film transistor and the display element; and a first dam separate from the planarization insulating layer and surrounding the display area, wherein the inorganic protection layer covers the first connection unit and the second connection unit between the planarization insulating layer and the first dam.
Claims 10-11 would be allowable, because they depend on allowable claim 9.
Claim 15 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 15 is fully incorporated into the base claim 1.  
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, the first end of the isolated dam overlaps the first connection unit in a cross-sectional view, and the second end of the isolated dam opposes the first end in the cross-sectional view and overlaps the second connection unit in the cross-sectional view.
Claim 16 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 16 is fully incorporated into the base claim 1.  
Claim 16 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 16, the isolated dam is disposed only between the display area and the pad area.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895